DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli et al. in view of Carbonini et al. and Epping.
	There is disclosed in Vetterli a coffee machine, comprising: a housing frame (inherent); a water module for providing brewing water, whereby the water module comprises a first heating device, which first heating device comprises a boiler with a water tank 2 with a fresh water inlet and a first heating element (fig. 6) for heating water to a first temperature; a brewing module with a brewing device 1’ for brewing a predefined amount of coffee with brewing water and with a dispensing unit 4 for dispensing brewed coffee, as well as, disposed in a brewing water feed line, a second heating device 11’, to heat the water heated to the first temperature upstream of the brewing device to a second temperature, wherein the second heating device accommodated in the brewing module is designed as a continuous flow heater; and a control device 10 for controlling the first and second heating devices as well as devices for conveying and metering of water.
	Carbonini discloses that it is known in the art to make use of a first heating device 12 and second heating device 46 associated with a brewing module, wherein the second heating device is configured, by use of controller 18, to heat water heated to a first temperature by the first heating device to a second temperature greater than the first temperature.
	Epping discloses that it is known in the art to make use of a thick film heater 28 designed as a continuous flow heater, wherein the heater is used to heat brewing water fed to a brewing module.
	It would have been obvious to one skilled in the art to provide the apparatus of Vetterli with the heater control sequence taught in Carbonini, in order to produce beverages of varied temperatures.
	It would have been obvious to one skilled in the art to substitute the second heating device of Vetterli with the thick film heater disclosed in Epping, in order to provide an alternative means of heating brewing water to a second temperature.
	In regards to claims 4-6, the recited water temperature ranges are standard temperatures for the production of brewed coffee, and such temperatures would be an obvious matter of design choice to one skilled in the art. The temperatures being achievable by the heating devices disclosed in the prior art.
Claims 2, 7, 8, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli et al. in view of Carbonini and Epping as applied to claims above, and further in view of Doglioni-Majer.
	Doglioni-Majer discloses the use of an additional water heating device 5b for heating water to be fed as bypass water to a brewing device 6.
	It would have been obvious to one skilled in the art to provide the coffee machine of Vetterli, as modified by Carbonini and Epping, with the additional heating device disclosed in Doglioni-Majer, in order to allow production of beverages having varied strength levels.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli et al. in view of Carbonini and Epping as applied to claims above, and further in view of Verna.
	Verna discloses, in a coffee production apparatus, the use of a portafilter 32 and piston 42 as a brewing device; an operating lever 40 designed to push the piston into a pressing or brewing position; and an adjustment means with a fluid system which comprises at least one first cylinder 50 and piston 51 arrangement.
	It would have been obvious to one skilled in the art to substitute the brewing chamber mixing arrangement of Vetterli, as modified by Carbonini and Epping, with the brewing chamber mixing arrangement disclosed in Verna, which includes the portafilter, piston, operating lever and adjustment means, in order to provide an alternative means to contain coffee and provide hot water thereto.
Allowable Subject Matter
Claims 3 and 9 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761